     Case 7:18-cv-00004-O Document 36 Filed 09/24/19                Page 1 of 1 PageID 378


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

RHONDA FLEMING,                                  §
                                                 §
                        Plaintiff,               §
                                                 §
v.                                               §           Civil Action No. 7:18-cv-004-O
                                                 §
UNITED STATES OF AMERICA, et al.,                §
                                                 §
                        Defendants.              §

                                               ORDER
        Plaintiff’s motion for a hearing to reconsider the Court’s order on her motion for temporary

restraining order (ECF No. 28) is DENIED.

        Plaintiff claims that she was sexually assaulted and tortured at FCI Hazelton. FCI Hazelton

is located in Bruceton Mills, West Virginia. Plaintiff may seek relief in a lawsuit filed in the

appropriate federal court jurisdiction.

        Jeanette Driever’s Motion for Class Certification (ECF No. 30) is DENIED. Jeanette

Driever is not a party to this action.

        SO ORDERED this 24th day of September 2019.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
